Citation Nr: 1509561	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued in by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at hearing before the undersigned Acting Veterans Law judge at a videoconference hearing held in April 2014.  A transcript of the hearing is of record.

The issues of entitlement to a total disability rating based on individual unemployability; whether there is new and material evidence to reopen a claim of service connection for hypertensive arteriosclerotic heart disease; and entitlement to service connection for tinnitus have been raised by the Veteran in submissions dated in August 2009, June 2011, and July 2012, respectively.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis of the bilateral knees and bilateral hearing loss.  For the following reasons, these claims must be remanded.

The Veteran has not been provided with a VA examination for either claimed disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  See 38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record shows that the claimed disabilities may have had their onset in service or be otherwise related to service, and the record does not contain sufficient evidence to adjudicate the claims.  Therefore, a remand is necessary to afford the Veteran VA examinations to address the etiology of any currently-diagnosed hearing loss and arthritis of the knees.

At his April 2014 hearing, the Veteran testified that all his VA treatment was at the VA Medical Center in Long Beach, California.  VA records dated up to April 2011 have been associated with the claims file.  Additionally, private treatment records dated in 2006 indicate the Veteran may have undergone knee surgery.  However, there are no treatment records for the knee dated between August 2006 and July 2010.  As to hearing loss, the Veteran testified that he has hearing aids, but the claims file contains no treatment records related to hearing loss since March 2008 and no discussion of hearing aids.  Thus it appears that the claims file may not contain all the relevant treatment records.  On remand, obtain any outstanding relevant VA treatment records, ask the Veteran to identify any private providers who have treated him for his knees and hearing loss, and attempt to obtain any identified relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since April 2011 relevant to the bilateral knees and/or hearing loss.

2.  Ask the Veteran to identify any additional private providers who have treated him for his knees since August 2006, or hearing loss since March 2008.  After obtaining any necessary authorization, request any identified outstanding relevant treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself as well as from individuals, such as friends and family members, who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his knee and/or hearing loss symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any current bilateral knee arthritis.  The examiner should review the claims file and note such review in the report.  The examiner should:

a.  Identify all knee disabilities found to be present at any time since June 2011.  

b.  For any identified knee diagnoses, state whether it is at least as likely as not that the diagnosis is related to or had its onset in service.  In doing so, the examiner should consider the Veteran's competent report of repeatedly carrying heavy loads of up to 200 pounds up and down three flights of ladders during his four years of service; and his report of knee fatigue and pain in service with continuity after discharge

c.  If arthritis is diagnosed, to the extent possible, state whether it is at least as likely as not that it had its onset by November 1969.

d.  If arthritis had its onset by November 1969, to the extent possible, state whether it is at least as likely as not that, by November 1969, it

i.  produced functional loss due to pain, weakness, excess fatigability, or incoordination
ii.  limited extension to 10 degrees or more
iii.  limited flexion to 45 degrees or less

A complete rationale for the conclusions reached should be set forth.  

5.  Schedule the Veteran for an appropriate VA examination to evaluate any current bilateral hearing loss.  The examiner should review the claims file and note such review in the report.  All appropriate testing, including an audiogram and Maryland CNC test, should be conducted.  For the purposes of this examination, please assume that the Veteran was exposed to loud noise in service.  The examiner should:

a.  Identify any hearing loss disability found to be present at any time since June 2011, and state whether it is at least as likely as not that the hearing loss is related to or had its onset in service.  

b.  If sensorineural hearing loss is diagnosed, to the extent possible, state whether it is at least as likely as not that it had its onset by November 1969.

c.  If sensorineural hearing loss had its onset by November 1969, to the extent possible, state whether it is at least as likely as not that it manifested to a degree of 10 percent or more by November 1969.

d.  Describe any occupational and functional impairment due to any diagnosed hearing loss.

A complete rationale for the conclusions reached should be set forth.  

6.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

